UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4853



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATON D. HARROWER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CR-03-967)


Submitted:   January 14, 2005             Decided:   January 31, 2005


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Dean A. Eichelberger, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Paton D. Harrower pled guilty to four counts of making

false statements on a loan application, 18 U.S.C.A. § 1014 (West

Supp. 2004), and was sentenced to five months imprisonment, to be

followed by five years supervised release, with five months of home

confinement as a special condition of supervised release. Harrower

appeals, contending that Blakely v. Washington, 124 S. Ct. 2531

(2004), applies to the sentencing guidelines and that the district

court thus erred in finding as a fact that his offense involved a

scheme to defraud more than one victim and making a two-level

enhancement      pursuant    to   U.S.   Sentencing     Guidelines   Manual

§ 2F1.1(b)(2) (1998).       Harrower preserved this issue for appeal by

raising it in the district court.

              In United States v. Booker, ___ S. Ct. ___, 2005 WL 50108

(U.S. Jan. 12, 2005) (Nos. 04-104/05), the Supreme Court held that

Blakely applies to the federal sentencing guidelines and that the

guidelines are advisory rather than mandatory.              In light of the

Court’s decision in Booker, we vacate Harrower’s sentence and

remand the case for resentencing.            We grant Harrower’s motion to

submit   on    the   briefs;   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                      VACATED AND REMANDED




                                     - 2 -